Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00010-CV

                          IN RE CINCINNATI INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 29, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 7, 2020, relator filed a petition for writ of mandamus, in which it requested a

stay of the January 27, 2020 trial setting pending final resolution of the petition for writ of

mandamus. Mandamus is an extraordinary remedy, available only when the relator can show that:

(1) the trial court clearly abused its discretion or violated a duty imposed by law; and (2) there is

no adequate remedy by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). After considering the petition and the record, this court concludes relator did

not satisfy its burden to show its entitlement to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as moot.

                                                        PER CURIAM


1
  This proceeding arises out of Cause No. 18-10-36490-MCV, styled Ronnie Villanueva v. Juan Fernandez, Roberto
Verduzco, and The Cincinnati Insurance Co., pending in the 293rd Judicial District Court, Maverick County, Texas,
the Honorable Maribel Flores presiding.